Memorandum. The order of the Appellate Division should be affirmed, with costs. The institution had agreed to permit plaintiff, a doctoral candidate in psychology who had failed two oral examinations, to take a third oral examination, provided that two of three social psychologists favorably reviewed his dissertation proposal. Plaintiff voluntarily submitted to separate interviews with two evaluators and both rejected his proposal after an independent review. Hence, plaintiff was required to withdraw from the institution. The record establishes that the procedures employed to effectuate this additional review procedure were in accordance with the institution’s agreement with the plaintiff. The resolution of this case does not turn on any disputed issues of fact and the Appellate Division properly directed the entry of a judgment dismissing plaintiff’s complaint.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.